Citation Nr: 1027702	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  05-14 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether the March 17, 1975 RO decision which reduced the assigned 
disability evaluation from 100 percent to 70 percent for 
schizophrenia contained clear and unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  Jurisdiction is currently with the RO in St. 
Petersburg, Florida.  

In March 2009 the Board issued a decision in which it denied the 
appeal as to whether the March 17, 2003 RO decision contained 
CUE.  The Veteran appealed to the U.S. Court of Appeals for 
Veterans Claims (Veterans Court).  In October 2009 the Veterans 
Court granted a joint motion of the Veteran and the Secretary of 
Veterans' Affairs (the Parties), vacated the March 2009 decision 
as to this determination, and remanded the matter to the Board 
for compliance with the instructions in the joint motion.  


FINDING OF FACT

In the March 17, 1975 rating decision the RO reduced the 
Veteran's 100 percent (total) disability rating for schizophrenia 
although no evidence had shown that the Veteran was working or 
actively seeking work and there was no evidence showing that he 
had been employed at any time following an inpatient psychiatric 
hospitalization of 80 days.  


CONCLUSION OF LAW

The March 17, 1975 rating decision, in which the RO reduced the 
total disability rating from schizophrenia, contained clear and 
unmistakable error.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105 
(2009), § 3.343(a) (1975).  





REASONS AND BASES FOR FINDING AND CONCLUSION

In a July 1973 rating decision, an RO granted service connection 
for disability resulting from schizophrenia and assigned a 100 
percent rating effective September 28, 1971.  

In the March 1975 rating decision, the RO referred to a VA review 
examination of February 24, 1975 and listed findings from that 
examination.  The RO determined that the disability was 
moderately severe, the Veteran's condition had improved 
considerably, and a reduction was warranted.  The rating was 
reduced from 100 percent to 70 percent with the 70 percent rating 
effective June 1, 1975.  

Pursuant to 38 C.F.R. § 3.104(a) (2007), "[a] decision of a duly 
constituted rating agency . . . shall be final and binding . . . 
based on evidence on file at the time and shall not be subject to 
revision on the same factual basis."  See also 38 U.S.C.A.  
5108.  An exception to this rule is when the RO has made a clear 
and unmistakable error in its decision.  38 U.S.C.A. § 5109A; 
38 C.F.R. § 3.105(a).  

Under 38 C.F.R. § 3.105(a), a prior final decision of the VA can 
be reversed or amended where evidence establishes "clear and 
unmistakable error."  The Veterans Court has provided a three 
part test to determine if there was CUE in a prior decision, as 
follows:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied," (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the time 
it was made," and (3) a determination that 
there was CUE must be based on the record 
and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992)).

To constitute CUE, errors must be "undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313. CUE "is a kind of error, of fact or 
of law, that when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds cannot differ, 
that the results would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

At the time of the 1975 rating decision, 38 C.F.R. § 3.343(a) 
(1975) provided as follows:  

Total disability ratings, when warranted by 
the severity of the condition and not 
granted purely because of hospital, 
surgical, or home treatment, or individual 
unemployability will not be reduced, in the 
absence of clear error, without examination 
showing material improvement in physical or 
mental condition.  Examination reports 
showing material improvement must be 
evaluated in conjunction with all the facts 
of record, and consideration must be given 
particularly to whether the veteran 
attained improvement under the ordinary 
conditions of life, i.e., while working or 
active seeking work or whether the symptoms 
have been brought under control by 
prolonged rest, or generally, by following 
a regimen which precludes work, and, if the 
latter, reduction from total disability 
ratings will not be considered pending 
reexamination after a period of employment 
(3 to 6 months).  

The evidence before the RO at the time of the 1975 decision 
included the Veteran's service treatment records, a January 1972 
report of VA examination, a report of psychiatric evaluation from 
December 1971, a report of a November 1971 VA examination, a 
report from an admission of from February through April 1972 of a 
Hospital Summary from a state psychiatric hospital, an undated 
medical certificate received in September 1971, VA outpatient 
mental health clinic records from October 1972, and a report of 
psychiatric examination from April 24, 1975.  

The December 1971 report of psychiatric examination indicated 
that the Veteran had been unemployed since separation from active 
service.  The summary of hospitalization from December 1972 to 
February 1973 included the following statement:  

At home he felt that the parents pushed him 
to work when he was unable to and could not 
stay at any activity for more than 1 to 2 
weeks.  Because of his symptoms and 
attitude, he was laid off work frequently.  
He showed improvement in that symptoms were 
less intense and felt that he would like to 
try outside.  He was discharged as having 
received maximum hospital benefit, mentally 
competent, markedly incapacitated to work, 
with instructions to continue outpatient 
treatment at the Mental Hygiene Clinic.  

There is no indication that the Veteran returned to work after 
his hospitalization or that he looked for work after that 
hospitalization.  His stay in the hospital from December 4, 1972 
to February 22, 1973, an 80 day period, was a prolonged rest and 
a regimen than precluded work.  

The report of psychiatric examination from February 1975 includes 
the examiner's statement that the evaluation was conducted 
without access to the Veteran's claims folder or any medical 
records.  A history was recorded that the Veteran was presently 
under psychiatric care through the VA mental health clinic.  The 
examiner described the Veteran's appearance, mannerisms, and 
psychiatric functioning and stated that the disability was 
moderately severe, under present psychiatric management.  

In the RO's March 1975 decision, the RO referred to the February 
24 1975 VA examination and did not refer to any other evidence of 
record.  The findings were stated as follows:

Last VA examination shows veteran to be 
quiet and cooperative.  Stream of mental 
activity was slow, verbally mostly relevant 
and coherent.  Sensorium was with good 
orientation in the time element and with 
satisfactory memory.  Intellectual 
functioning was bellow (sic) average level, 
his ability for mental concentration was 
poor, insight lacking, and judgment fairly 
good.

The first requirement for a finding of CUE met.  The RO did not 
consider any evidence other than the February 1975 psychiatric 
examination report.  

No consideration was given to whether the Veteran attained 
improvement "while working or actively seeking work".  This 
finding is not predicated merely on the RO's lack of mention of 
whether the Veteran was working or seeking work.  Rather, there 
was no evidence before the RO at the time of the decision that 
showed whether the Veteran was working or seeking work so it was 
not possible for the RO to have found that he was working or 
seeking work.  

Moreover, as his hospital stay was a prolonged period of rest and 
a regimen precluding work a three to six month period of 
employment was necessary before his rating was reduced.  As there 
is no evidence of record of such a period of employment the RO 
could not have adhered to the regulation.  The fact that the 
Veteran was hospitalized during this period of time for his 
service connected disability and the RO made no reference to this 
fact when it reduced the Veteran's disability evaluation only 
supports the claim of CUE.  

As it was impossible for the RO to have correctly applied 38 
C.F.R. § 3.343(a) when it rendered the 1975 decision, the error 
is undebatable.  Therefore, the second requirement for a finding 
of CUE is met.  

The third requirement is also met.  The regulation clearly 
provided that reduction from total disability ratings will not be 
considered pending reexamination after a period prolonged period 
of rest or following a regimen which precludes work unless there 
is reexamination after a period of employment (3 to 6 months).  

Further, the regulation also clearly allowed for reduction only 
after consideration as to whether the Veteran was working or 
seeking work.  Hence, if the regulation was correctly applied to 
the facts known at the time the RO could not have reduced the 
rating from 100 percent.  

The Board finds that the outcome would have been manifestly 
different; the rating would not have been reduced.  

The Board thus finds that the RO incorrectly applied 38 C.F.R. § 
3.343(a) to the facts before it at the time of the 1975 rating 
decision and that error was clear and unmistakable.  

Where the evidence establishes clear and unmistakable error in an 
RO decision, that decision shall be reversed or revised.  
38 U.S.C.A. § 5109A(a).  For the purposes of authorizing 
benefits, a rating or other adjudicative decision that 
constitutes a reversal or revision of a prior decision on the 
ground of clear and unmistakable error has the same effect as if 
the decision had been made on the date of the prior decision.  
38 U.S.C.A. § 5109A(b).  

The March 1975 rating decision is therefore reversed and the 
rating of 100 percent is reinstated.  




ORDER

The March 17, 1975 rating reduction of the Veteran's 100 percent 
rating for service-connected schizophrenia is reversed and the 
100 percent rating is restored effective June 1, 1975, subject to 
the applicable criteria governing the payment of monetary 
benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


